Title: To Benjamin Franklin from James Parker, 12 May 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, May 12. 1769
Before this reaches you, I hope Mr. Foxcroft will be safe arrived with you, as he sail’d from Philadelphia the 20th of last Month. This covers the first of a Set of Bills for £100 Sterling which I purchased here with Money sent me by Mr. Vernon of Rhode-Island, who I have press’d hard for Payment. His Accounts, tho’ kept in Sterling when he sends Cash will not in general procure Sterling tho’ at this Time it has. The 2d Bill I shall send next Week by a Merchant Ship. Mr. Foxcroft will acquaint you with the Affair of Mr. Robinson, to whom I have by his Order paid Twenty Guineas, he is about to embark in a Week or two, but I am not certain yet what Vessel he goes in. I purpose to write fuller by him.
Mr. Foxcroft having given me Locks and Keys, with Orders to have them put upon all the Mails, I accordingly have sent them: but find both those from this City for Boston are neither good Portmanteau’s, or big enough, or have either Chains or Rings, in short, they were absolutely unfit, and the Riders carry the Mails chiefly in Saddle Bags; upon which I have ordered two new Portmanteau’s to be made with Chains and Rings fitting, as it is impracticable to carry on the King’s Service to good purpose without. On my writing to Albany, I received the inclosed Letter about it; and Major Skene, who lives near Crown-point, being down here, he told me, he was ashamed to see the Couriers have Nothing but an Ozenbrigs Bag to carry the Letters in, which could not screan them from wet, as he was a Friend to the Business, he thinks he had wrote to Mr. Foxcroft about it. But as I am assured this is the Truth, I have ordered two more Portmanteaus to be made here, One for Montreal, the other for Quebeck, which being absolutely necessary for the Good of the Service, and the Benefit of the Revenue, I hope it will be allowed me. I did not do this to shew any Authority, but purely because I think it just and reasonable, and flatter myself you will think so too, as I find others careless and dilatory about the Matter, tho’ at the same time dissatisfied.
Some Merchant Vessels sail in 10 or 12 Days hence, by whom I shall write again. I have only respectful Compliments, &c. from Your most obliged Servant
James Parker.
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Packet
Endorsed: Parker
